ORDER

Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant to Maryland Rule 16-772, it is this 16th day of December 2011,
ORDERED, by the Court of Appeals of Maryland, that William Orr Smith be, and he hereby is, disbarred by consent from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that the Clerk of this Court shall strike the name of William Orr Smith from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in the State that the name of William Orr Smith has been so stricken.